Citation Nr: 1332298	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for a right foot condition. 

3.  Entitlement to service connection for a left foot condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

These matters come before the Board on appeal from an August 2009 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office.  

The Veteran testified in support of his appeal at a September 2012 hearing before the undersigned.  A transcript (Tr.) of the hearing is of record.  

The issues of service connection for right and left foot and knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In testimony at the September 2012 hearing, the Veteran indicated that he wished to withdraw his claim for service connection for a respiratory condition. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the claim of entitlement to service connection for a respiratory condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  The withdrawal request must be in writing, unless stated on the record during a hearing.  See 38 C.F.R. § 20.204(b) (2012).  

Here, the Veteran perfected an appeal of his claim for service connection for a respiratory condition.  See May 2010 Substantive Appeal.  At his subsequent Board hearing, he specifically expressed his desire to withdraw that issue from appellate consideration.  See Board Hearing Tr. at 2.  The Veteran's request qualifies as a valid withdrawal of his respiratory claim.  As such, there remains no allegation of error of fact or law on appeal as to that issue, and it is accordingly dismissed.


ORDER

The appeal of service connection for a respiratory condition is dismissed.


REMAND

The Veteran asserts that his right and left foot conditions permanently worsened in service and thereafter contributed to the onset of his right and left knee conditions.  As such, he claims entitlement to service connection for both sets of conditions.  Before the Board can decide the merits of the Veteran's claims, however, further development is needed.  See 38 C.F.R. § 19.9 (2012).  

I.  VA Treatment Records

The Veteran's claims file contains treatment records from the Roseburg, Oregon, VA Medical Center dated from June 2004 to June 2009.  However, the record also reflects that the Veteran was a patient at that VA medical facility in the late 1970s and early 1980s, and that he has received additional foot and knee treatment there since June 2009.  See June 25, 2004, VA Outpatient History Note; Board Hearing Tr. at 9-10, 13.  Accordingly, as there appear to be pertinent records from the Roseburg VA Medical Center dated prior to June 2004 and after July 2009, which have not yet been associated with the claims file, such records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Veteran has indicated that, approximately three years before his September 2012 hearing, he had lower-extremity X-rays taken at the Portland VA Medical Center.  See Board Hearing Tr. at 20-21.  As such, the Board is now on notice of other pertinent VA records that should be obtained on remand.  

II.  Private Treatment Records

During the September 2012 hearing, the Veteran not only summarized his relevant VA medical history but also acknowledged seeking treatment for his feet from a private clinician, "Dr. B."  See Board Hearing Tr. at 16-17.  While his available VA medical records reference such a history of treatment, however, no records from that private clinician have yet been associated with the claims file.  Accordingly, reasonable efforts to obtain those records also should be made on remand.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  

III.  Medical Examinations

In a claim for service connection, VA's duty to assist includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence that an event, injury, or disease occurred in service, or that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, VA examinations are warranted with respect to all of the Veteran's pending service-connection claims.

	A.  Right and Left Foot Conditions

The record shows that the Veteran has current diagnoses of pes planus, hallux rigidus, and osteoarthritis of the metatarsal phalangeal joints of the right and left feet.  As such, the first McLendon requirement has been met with respect to his bilateral foot claims.  The remaining McLendon requirements have likewise been satisfied through evidence that suggests a nexus between the Veteran's current foot conditions and one or more in-service injuries, but requires additional medical evidence to render a decision on his claims.  

Specifically, the Veteran has reported that his pes planus preexisted his active service and permanently worsened therein, especially during the training exercises he performed in boot camp and the "forced marching" he undertook while stationed at Camp Lejeune, North Carolina.  See Board Hearing Tr. at 3-4, 8-9.  Moreover, his long-time friend has attested to having known the Veteran before enlistment and to having personally observed his "swollen feet" in service, which resulted in his placement on light duty.  See January 27, 2010, Statement from "R.D.W."  Further, the Veteran's service treatment records (STRs) show that he was diagnosed on entry with bilateral pes planus, which was not considered disabling.  See November 1965 enlistment examination report.  Subsequent STRs, dated in January 1966, indicate that the Veteran complained of chronic foot pain, which caused him to be assigned to a temporary physical profile.  However, no foot problems were noted during his November 1967 service separation examination or for many years thereafter.

The aforementioned evidence indicates that the Veteran's pes planus existed prior to service and was noted on entry.  As such, the presumption of soundness does not attach with respect to that condition.  See 38 U.S.C.A. § 1111 (West 2002) (noting that every Veteran is presumed be in sound condition upon entry into service, except as to conditions noted at the time of enlistment).  However, without further information, it remains unclear whether the Veteran's preexisting pes planus represents a defect or a disease, and whether the distinct requirements for service connection have been met in either instance.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)) (noting that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and that a defect and a disease have separate legal requirements for service connection).  Similarly, it remains unclear whether any of the Veteran's other currently diagnosed foot conditions were caused or aggravated by his active military service.  To answer these questions, which are critical to deciding the Veteran's bilateral foot claims, a VA examination is needed.  See McLendon, 20 Vet. App. at 81 (2006). 

      B.  Right and Left Knee Conditions

A VA examination is also needed in support of the Veteran's knee claims.  The record reflects that he has right and left knee conditions (alternatively diagnosed as arthralgia and osteoarthritis), which, by his own account, did not manifest in service but were subsequently caused or aggravated by his service-related foot conditions.  See Board Hearing Tr. at 17-18.  However, while suggestive of a secondary theory of entitlement, the Veteran's assertions are insufficient to warrant service connection on a stand-alone basis.  See McLendon, 20 Vet. App. at 81.  That is because the Veteran is not yet service connected for any foot conditions and, even if he were, he lacks the requisite expertise to relate such conditions to his current knee complaints.  While insufficient to grant the Veteran's knee claims, however, his assertions, in tandem with the other evidence of the record, are enough to trigger the low threshold for a VA examination under McLendon.  Id.  Therefore, as no such examination has yet been conducted, one should be performed on remand.   


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Roseburg, Oregon, VA Medical Center for the periods prior to June 2004 and after July 2009.

2.  Obtain the Veteran's complete treatment records from the Portland, Oregon, VA Medical Center, to specifically include the lower-extremity X-rays identified during his September 2012 Board hearing.

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from the private clinician ("Dr. B.") who treated the Veteran for his feet.

If the Veteran completes the requested authorization and consent form, make two attempts to obtain the relevant private treatment records or issue a formal finding as to why such records cannot be obtained.  
See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A(2)(B) (West 2002).   

4.  If any of the records requested in items 1 through 3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After the development requested in items 1 through 4 is complete, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed foot conditions.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examining clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran and performing any clinically-indicated diagnostic testing, the examiner is asked to provide opinions as to the following:

a)  State whether the Veteran's pes planus is a developmental defect or a developmental disease.  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" whereas the latter is "capable of improving or deteriorating."  
Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Coun. Prec. 82-90 (July 18, 1990).   

b)  If the Veteran's pes planus constitutes a developmental defect, was it subject to a superimposed disease or injury during service?

If the answer to the above question is "Yes," please describe the resultant disability.  

c)  If the pes planus is a developmental disease, is it at least as likely as not (50 percent or greater) that this disease, which was noted upon entry into active service, permanently increased in severity during such service?

If the answer to the above question is "Yes," was the increase in severity clearly and unmistakably (obviously or manifestly) due to the natural progress of the disease?
d)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral hallux rigidus had its clinical onset during active service or is related to any in-service disease, event, or injury?

e)  Is it at least as likely as not (50 percent or greater) that his osteoarthritis of the metatarsal phalangeal joints of the right and left feet had its clinical onset during active service or is related to any in-service disease, event, or injury?

f)  Is it at least as likely as not (50 percent or greater) that any other current foot condition had its clinical onset during active service or is related to any in-service disease, event, or injury?  If so, please specify whether the condition affects the Veteran's right foot, left foot, or both feet.

For purposes of the examination, the examiner should accept as true the Veteran's account of foot pain incurred during boot camp and while performing "forced marching" at Camp Lejeune, North Carolina.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After the development requested in items 1 through 5 is complete, schedule the Veteran for an examination to determine the nature and etiology of any current knee conditions.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After examining the Veteran and performing any clinically-indicated diagnostic testing, the examiner is asked to provide opinions as to the following:

a)  Diagnose all current knee conditions.

b)  Is it at least as likely as not (50 percent or greater) that any current knee condition had its clinical onset during active service or is related to any in-service disease, event, or injury?  If so, please specify whether the condition affects the Veteran's right knee, left knee, or both knees.

c)  Is it at least as likely as not (50 percent or greater) that any current knee condition is causally related to any foot condition found to be service-related, pursuant to item 5?  If so, please specify whether the condition affects the Veteran's right knee, left knee, or both knees.

d)  Is it at least as likely as not (50 percent or greater) that any current knee condition was aggravated beyond the normal course of the condition by any foot disorder found to be service-related, pursuant to item 5?  If so, please specify whether the condition affects the Veteran's right knee, left knee, or both knees.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the Veteran's bilateral foot and knee claims.  If any benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


